COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ABATEMENT ORDER

Appellate case name:       Watts Regulator Co. v. Texas Farmers Insurance Co.as Subrogee of
                           Juan Perez

Appellate case number:     01-16-00668-CV

Trial court case number: 2015-37398

Trial court:               127th District Court of Harris County

       On November 4, 2016, the parties filed a joint motion to abate this appeal for 90 days
because they have agreed to a settlement in principal and are in the process of finalizing settlement
terms. The motion to abate is granted.
        The appeal is abated, treated as a closed case, and removed from this court’s active docket.
The appeal will be reinstated on this court’s active docket on February 2, 2017, or when the parties
file a motion to dismiss the appeal or other dispositive motion. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate the appeal
on its own motion.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                       Acting individually

Date: November 8, 2016_